UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 DREYFUS MUNICIPAL BOND INFRASTRUCTURE FUND, INC. (Exact name of registrant as specified in its charter) Maryland 46-1857429 (State of incorporation or organization) (I.R.S. Employer Identification No.) 200 Park Avenue, New York, New York (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered Common Stock, $.001 Par Value New York Stock Exchange If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.ý If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.¨ Securities Act registration statement file number to which this form relates:333-185730 Securities to be registered pursuant to Section 12(g) of the Act:Not Applicable INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant's Securities to be Registered. The description of the Registrant's Common Shares, $.001 par value per share, registered hereunder is incorporated by reference from the description of the Registrant's Common Shares set forth under the caption "Description of Shares" in the Registration Statement on Form N-2 (Registration No. 333-185730), as may be amended, filed by the Registrant with the Securities and Exchange Commission, including any form of Prospectus to be filed pursuant to Rule 424(b) under the Securities Act of 1933, as amended. Item 2.Exhibits Not Applicable. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized. DREYFUS MUNICIPAL BOND INFRASTRUCTURE FUND, INC. By: /s/Jeff Prusnofsky Name: Jeff Prusnofsky Title:
